Sinkler, J.,
The first question raised by the exceptions is whether the auditing judge correctly held to be income the payments received by the trustees for permitting earth to be dumped upon vacant land owned by the trust estate. We are agreed that he has rightly determined this question.
The second question is whether the auditing judge correctly held that the profit realized by the United Gas Improvement Company upon the sale of certain shares of stock owned by it were properly included in determining the amount of the undistributed earnings of the company. We are of the opinion that he has rightly decided this question.
The facts are set forth at no inconsiderable length in the adjudication. Several decisions are analyzed and cited therein. Of these Chauncey’s Estate, 303 Pa. 441, is particularly in point. Nothing will be gained by fur*163ther elaborating the subject, which has been well treated in the adjudication.
The exceptions are dismissed and the adjudication is confirmed absolutely.